EXHIBIT 10.1

 

TENTH AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENTS

 

                         TENTH AMENDMENT TO SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENTS dated as of December 10, 2004 (this "Amendment")
among G-P Receivables, Inc., as the seller (the "Seller"), Georgia-Pacific
Corporation, as collection agent (the "Collection Agent"), Blue Ridge Asset
Funding Corporation ("Blue Ridge"), CRC Funding, LLC ("CRC"), CAFCO, LLC
("CAFCO"), Gotham Funding Corporation ("Gotham" and, together with Blue Ridge,
CRC and CAFCO, the "Purchasers"), Citibank, N.A. ("Citibank"), The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch ("BTM"), Wachovia Bank, National
Association ("Wachovia" and, together with Citibank and BTM, the "Secondary
Purchasers"), Citicorp North America, Inc., as administrative agent (the
"Administrative Agent"), Starbird Funding Corporation ("Starbird"), BNP Paribas,
acting through its New York Branch ("BNP Paribas"), Three Pillars Funding LLC
("Three Pillars") and SunTrust Bank ("SunTrust").

 

WITNESSETH

 

                         WHEREAS, the Seller, the Collection Agent, the
Purchasers and the Administrative Agent entered into that certain Second Amended
and Restated Receivables Purchase Agreement dated as of December 19, 2001, as
amended (the "Primary Purchase Agreement");

 

                         WHEREAS, the Seller, the Collection Agent, the
Secondary Purchasers and the Administrative Agent entered into that certain
Second Amended and Restated Receivables Purchase Agreement dated as of December
19, 2001, as amended (the "Secondary Purchase Agreement" and, together with the
Primary Purchase Agreement, the "Agreements"); and

 

                         WHEREAS, the parties hereto wish to (i) add additional
Purchasers under the Primary Purchase Agreement, (ii) terminate CAFCO's rights
and obligations under the Primary Purchase Agreement, (iii) effect a
reallocation of the Pro Rata Shares and waive certain provisions of Section
2.01(d) of the Primary Purchase Agreement in connection with such reallocation,
(iv) add additional Secondary Purchasers under the Secondary Purchase Agreement,
(v) adjust the Commitments of the Secondary Purchasers and (vi) amend the
Agreements in the manner and on the terms and conditions set forth herein.

 

                         NOW, THEREFORE, in consideration of the foregoing and
of the mutual covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.       DEFINED TERMS

 

                         Unless otherwise defined herein, the capitalized terms
used herein shall have the meanings assigned to such terms in the Agreements.

 



--------------------------------------------------------------------------------



 

SECTION 2.       ADDITION OF PURCHASERS

                         Upon satisfaction of the conditions precedent set forth
in Section 8 hereof, each of Starbird and Three Pillars shall be deemed a party
to the Primary Purchase Agreement (without further action) as a Purchaser and
shall have all of the rights, duties and obligations of a party to the Primary
Purchase Agreement.

 

SECTION 3.       REALLOCATION OF PRO RATA SHARES UNDER PRIMARY PURCHASE
AGREEMENT

 

                        (a)       Notwithstanding the provisions of the first
sentence of Section 2.01(d) of the Primary Purchase Agreement, upon satisfaction
of the conditions precedent set forth in Section 8 hereof, the Pro Rata Shares
of the Purchasers under the Primary Purchase Agreement shall be as set forth in
Section 6(r) hereof. Each of the Purchasers and the Secondary Purchasers
expressly consents to such reallocation and waives compliance with the notice
requirement set forth in the first sentence of Section 2.01(d) of the Primary
Purchase Agreement. The parties further agree that any noncompliance with the
provisions of the Agreements by virtue of the reallocation set forth above shall
be deemed not to constitute a breach or default by the Seller under the
Agreements, and that such reallocation shall be deemed to be permissible and
effective in all respects and for all purposes under the Agreements.

 

                        (b)       After giving effect to such reallocation,
CAFCO's Aggregate Capital will exceed its Pro Rata Share of the Purchase Limit;
therefore, as required by, and pursuant to, Section 2.01(d) of the Primary
Purchase Agreement, on the effective date of this Amendment, CAFCO will transfer
to each of the Purchasers set forth in the table below a Receivable Interest in
the amount set forth below opposite such Purchaser's name for a purchase price
equal to such amount:

 

 

Purchaser

Receivable Interest

   

Starbird

$70,517,803.26

   

CRC

$85,706,514.24

 













 

Total

$156,224,317.50

 





































 

                        (c)       After giving effect to such reallocation, Blue
Ridge's Aggregate Capital will exceed its Pro Rata Share of the Purchase Limit;
therefore, as required by, and pursuant to, Section 2.01(d) of the Primary
Purchase Agreement, on the effective date of this Amendment, Blue Ridge will
transfer to each of the other Purchasers a Receivable Interest in the amount set
forth below opposite such Purchaser's name for a purchase price equal to such
amount:





Purchaser

Receivable Interest





Starbird

$24,410,477.86





Gotham

$2,711,446.33





Three Pillars

$94,928,281.12















 

Total

$122,050,205.31

 





































       

2



--------------------------------------------------------------------------------



 

                        (d)       Each of CAFCO and Blue Ridge represents and
warrants that it is the owner of the Receivable Interest being transferred by
it, free and clear of any adverse claim created by CAFCO or Blue Ridge, as the
case may be.



                        (e)       Each of CAFCO and Blue Ridge represents and
warrants that it is the owner of the Receivable Interest being transferred by
it, free and clear of any adverse claim created by CAFCO or Blue Ridge, as the
case may be.

 

                        (f)       Each of CAFCO and Blue Ridge hereby agrees
that it shall, at the request of any Purchaser to whom it has transferred a
Receivable Interest, execute and deliver to the Administrative Agent such
instruments and documents, and take all further actions, that may be necessary,
or that such Purchaser may reasonably request, to perfect, protect or more fully
evidence the Receivable Interest being transferred by CAFCO or Blue Ridge, as
the case may be, to such Purchaser.

 

SECTION 4.       REDUCTION OF CAFCO'S PURCHASE LIMIT

 

                        (a)       After giving effect to the receipt by CAFCO of
the aggregate purchase price for its Receivables Interest as set forth in
Section 3(b) above, CAFCO's Purchase Limit will equal zero. The Seller hereby
terminates in whole CAFCO's Purchase Limit, effective upon receipt by CAFCO of
such aggregate purchase price.

 

                        (b)       Each Purchaser expressly consents to the
termination of CAFCO's Purchase Limit set forth above and waives compliance with
the notice requirement set forth in the first sentence of Section 2.01(b) of the
Primary Purchase Agreement. The parties further agree that any noncompliance
with the provisions of the Primary Purchase Agreement by virtue of the
termination set forth above shall be deemed not to constitute a breach or
default by the Seller under the Agreements, and that such termination shall be
deemed to be permissible and effective in all respects and for all purposes
under the Agreements.

 

                        (c)       From and after the effectiveness of the
termination of CAFCO's Purchase Limit set forth above, CAFCO shall be released
from all of its obligations under the Primary Purchase Agreement and shall
relinquish all of its rights thereunder (other than such rights that expressly
survive the termination of CAFCO's Purchase Limit and the right to receive Yield
and its Pro Rata Share (before giving effect to this Amendment) of fees payable
pursuant to the Fee Letter, if any, accrued through, but unpaid as of, the
effective date of this Amendment).

 

SECTION 5.       ADDITION OF SECONDARY PURCHASERS

 

Upon satisfaction of the conditions precedent set forth in Section 8 hereof,
each of BNP Paribas and SunTrust shall be deemed a party to the Secondary
Purchase Agreement (without further action) as a Secondary Purchaser and shall
have all of the rights, duties and obligations of a party to the Secondary
Purchase Agreement.

 

SECTION 6.       AMENDMENTS TO THE PRIMARY PURCHASE AGREEMENT

 

                        (a)       The introductory paragraph of the Primary
Purchase Agreement shall be amended to read in its entirety as follows:

 

3



--------------------------------------------------------------------------------



 

   

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of December
19, 2001 among G-P RECEIVABLES, INC., a Delaware corporation (the "Seller"),
GEORGIA-PACIFIC CORPORATION, a Georgia corporation ("Georgia-Pacific"), BLUE
RIDGE ASSET FUNDING CORPORATION ("Blue Ridge"), CRC FUNDING, LLC ("CRC"), GOTHAM
FUNDING CORPORATION ("Gotham"), STARBIRD FUNDING CORPORATION ("Starbird"), THREE
PILLARS FUNDING LLC ("Three Pillars") (each of Blue Ridge, CRC, Gotham, Starbird
and Three Pillars and their respective successors and permitted assigns,
individually, a "Purchaser" and, collectively, the "Purchasers"), and CITICORP
NORTH AMERICA, INC. ("Citicorp"), as agent (the "Administrative Agent") for the
Purchasers. Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Article I hereof.

   

                        (b)       Section 1.01 of the Primary Purchase Agreement
shall be amended by deleting the following definitions in their entirety:

   

Adjusted Net Worth
Asset Sales
Covenant Effective Date
EBITDA
Depositary Notice
Goodwill Amount
Interest Charges
Interest Coverage Ratio
Leverage Ratio
Net Cash Payments
Net Proceeds
Net Worth
OCI Pension Adjustment Amount
Paydown Letter
Payoff Letter
PEPS Senior Deferrable Notes
Premium Equity Participating Security Units
Principal Property
Required Net Worth
Restricted Subsidiary
Timber Adjustment Amount
Timber Note Monetization
Timber Note Receivable
Total Assets
Total Liabilities
Total Specified Debt
Unisource
Unisource Lease Financing

       

4



--------------------------------------------------------------------------------



 

 

Unisource Parent
Unisource Receivables Securitization

   

                        (c)       Section 1.01 of the Primary Purchase Agreement
is hereby amended by inserting the following definitions in their proper
alphabetical sequence:

   

            "Agent's Account" means the special account of the Administrative
Agent maintained at the office of Citibank, N.A. at 399 Park Avenue, New York,
New York, or such other account as the Administrative Agent shall designate in
writing to the Seller and the Collection Agent from time to time.

         

            "Asbestos Amounts" means, for any period, with respect to all
asbestos-related liabilities and/or related defense costs of Georgia-Pacific
and/or any of its Subsidiaries, an amount equal to the aggregate cash payments
made by Georgia-Pacific or any of its Subsidiaries for such period relating to
or to satisfy such liabilities and/or related defense costs, less any insurance
or other proceeds received in cash by Georgia-Pacific or any of its Subsidiaries
from any persons or entity other than Georgia-Pacific or any of its Affiliates
for such period as reimbursement or indemnification with respect to such
liabilities and/or costs.

         

            "Cash Discounts" means, with respect to any Receivable, the
aggregate amount of Dilutions which have occurred as a result of the application
of credits issued to the related Obligor as cash discounts.

         

            "Cash Discount Ratio" means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is the aggregate
amount of Cash Discounts for the most recently completed calendar month and the
denominator of which is the aggregate sales of the Originators for the prior
calendar month.

         

            "Consolidated Adjusted Net Income" means, for any period, for
Georgia-Pacific and its Subsidiaries on a consolidated basis, an amount equal to
(a) the Consolidated Net Income (or loss) for such period, plus (b) without
duplication of clause (a) above, other losses (or income) (whether combined or
separated in the relevant financial statement) and extraordinary items
(determined in accordance with GAAP) for such period, plus or minus (as
determined in accordance with the last sentence in this definition) (c) the
amount of the cumulative effect of accounting changes of Georgia-Pacific for
such period, net of taxes, in each case as such amounts would be shown on the
consolidated financial statements of Georgia-Pacific for such period prepared

   

5



--------------------------------------------------------------------------------



 

 

in accordance with GAAP. For purposes of calculating Consolidated Adjusted Net
Income, if the cumulative effect of accounting changes is a positive number,
then such amount shall be subtracted in the calculation thereof, and if such
amount is a negative number, then the absolute value of such amount will be
added in the calculation thereof.

         

            "Consolidated EBITDA" means, for any period, for Georgia-Pacific and
its Subsidiaries on a consolidated basis, an amount equal to the Consolidated
Adjusted Net Income for such period plus (a) the sum of the following to the
extent deducted in calculating such Consolidated Adjusted Net Income: (i)
Consolidated Interest Charges for such period, (ii) all income taxes for such
period, and (iii) all amounts treated as expenses for depreciation, amortization
and accretion; in each case with respect to clauses (i), (ii) and (iii) above as
such amounts would be shown on the consolidated financial statements of
Georgia-Pacific for such period prepared in accordance with GAAP, plus or minus
(as determined in accordance with the last sentence in this definition of
"Consolidated EBITDA") (b) any Asbestos Amounts for such period. For purposes of
calculating "Consolidated EBITDA", if the Asbestos Amounts is a positive number,
then such amount shall be subtracted in the calculation thereof, and if the
Asbestos Amounts is a negative number, then the absolute value of such amount
shall be added in the calculation thereof.

         

            "Consolidated Funded Debt" means, as of any date of determination,
for Georgia-Pacific and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the aggregate amount of all secured borrowings and
short-term indebtedness, (b) the aggregate amount of all current portions of
long-term indebtedness, and (c) the aggregate amount of all long-term
indebtedness, in each case as such amounts would be shown on the consolidated
financial statements of Georgia-Pacific as of such time prepared in accordance
with GAAP.

         

            "Consolidated Interest Charges" means, for any period, for
Georgia-Pacific and its Subsidiaries on a consolidated basis, all amounts
treated as expenses for interest, net of any interest income, as such amounts
would be shown on the consolidated financial statements of Georgia-Pacific for
such period prepared in accordance with GAAP.

         

            "Consolidated Net Income" means, for any period, for Georgia-Pacific
and its Subsidiaries on a consolidated basis, the net income of Georgia-Pacific
and its Subsidiaries for such period as such amount would be shown on the
consolidated financial

   

6



--------------------------------------------------------------------------------



 

 

statements of Georgia-Pacific for such period prepared in accordance with GAAP.

         

            "Daily Activity Report" means a report in form of Exhibit G hereto
(appropriately completed), furnished by the Collection Agent to each Purchaser
and the Administrative Agent pursuant to Section 5.01(j)(ix) hereof.

         

            "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by Georgia-Pacific or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Georgia-Pacific or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

         

            "Material Adverse Effect" means (a) a material adverse change in, or
a material adverse effect upon, the business, assets and liabilities (actual or
contingent), results of operations, or financial condition of Georgia-Pacific
and its Subsidiaries, taken as a whole; or (b) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Seller, the
Collection Agent or any Originator of any Sale Document to which it is a party.

         

            "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which Georgia-Pacific or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

         

            "PBGC" means the Pension Benefit Guaranty Corporation.

         

            "Pension Plan" means any "employee pension benefit plan" (as such
term is defined in Section 3(2) of ERISA), other

   

7



--------------------------------------------------------------------------------



 

 

than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by

Georgia-Pacific or any ERISA Affiliate or to which Georgia-Pacific or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.    
     

            "Pricing Leverage Ratio" means, as measured as of the end of each
fiscal quarter of Georgia-Pacific, the ratio of (a) Consolidated Funded Debt at
the last day of such fiscal quarter to (b) Consolidated EBITDA for such
Measurement Period ending on the last day of such fiscal quarter. Any change in
the Pricing Leverage Ratio shall become effective upon receipt by the Purchasers
of a certificate of a Responsible Officer of the Seller delivered in accordance
with and as required by Section 5.01(j)(xii).

         

            "Reportable Event" means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.

         

            "Upgrade Event" means Georgia-Pacific's Debt Rating shall be BBB- or
higher from S&P (provided, that, at such time, Georgia-Pacific's Debt Rating is
not lower than Ba1 from Moody's) or Baa3 or higher from Moody's (provided, that,
at such time, Georgia-Pacific's Debt Rating is not lower than BB+ from S&P).

   

                        (d)       The definition "Concentration Limit" in
Section 1.01 of the primary Purchase Agreement shall be amended to read in its
entirety as follows:

   

            "Concentration Limit" means, at any time, for any Obligor, 3.33% of
the Total Aggregate Capital outstanding at such time, or such other percentage
(a "Special Concentration Limit") for any Obligor listed on Schedule VII or
designated with respect to any other Obligor by the Administrative Agent in a
writing delivered to the Seller at the instruction of the Purchasers; provided,
that in the case of an Obligor with any Affiliated Obligor, the Concentration
Limit shall be calculated as if such Obligor and such Affiliated Obligor are one
Obligor; provided, further, that no Special Concentration Limit shall be
designated with respect to any Obligor which is not rated (i) P-1 by Moody's or,
in the case of Lowes Companies, Inc., at least P-2 by Moody's and (ii) at least
A-1 by S&P, in each case, at the time of such designation; provided, further,
that any Special Concentration Limit (i) may be cancelled by the Administrative
Agent (acting

   

8



--------------------------------------------------------------------------------



 

 

upon the instructions of any Purchaser), upon not less than three Business Days'
notice to the Seller and (ii) shall be cancelled, without any notice or other
action by the Administrative Agent or any Purchaser, with respect to (A) any
Obligor (other than Lowes Companies, Inc.) if such Obligor is not rated (I) P-1
by Moody's and (II) at least A-1 by S&P and (B) Lowes Companies, Inc., if Lowes
Companies, Inc. is not rated at least (I) P-2 by Moody's and (II) A-1 by S&P.

   

                        (e)       The definition "Contractual Dilution" in
Section 1.01 of the Primary Purchase Agreement shall be amended to read in its
entirety as follows:

   

            "Contractual Dilution" means, with respect to any Receivable, the
aggregate amount of Dilutions which have occurred as a result of the application
of credits issued to the related Obligor as Cash Discounts or other rebates,
refunds or incentives pursuant to contractual terms of sale under which such
Obligor is entitled to a stipulated maximum discount upon satisfaction of one or
more conditions.

   

                        (f)       The acronym "ACDR" in the definition "Dilution
Reserve Percentage" in Section 1.01 of the Primary Purchase Agreement shall be
amended to read in its entirety as follows:

   

ACDR =

the average of the Cash Discount Ratios for the preceding 12 months

   

                        (g)       The definition "Downgrade Event" in Section
1.01 of the Primary Purchase Agreement shall be amended to read in its entirety
as follows:

   

            "Downgrade Event" means Georgia-Pacific's Debt Rating shall be
withdrawn or shall fall below BB by S&P or Ba2 by Moody's.

 

                        (h)       Clause (xvii) of the definition "Eligible
Receivable" in Section 1.01 of the Primary Purchase Agreement shall be amended
to read in its entirety as follows:

   

            (xvii)   the outstanding balance of which is less than or equal to
$1,000,000, if the related Obligor has Receivables which remain unpaid for more
than 90 days from the original due date thereof that equal or exceed twenty-five
percent (25%) of the Outstanding Balance of all Pool Receivables of such
Obligor.

   

                        (i)       The definition "ERISA Affiliate" in Section
1.01 of the Primary Purchase Agreement shall be amended to read in its entirety
as follows:

   

            "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with Georgia-Pacific

   

9



--------------------------------------------------------------------------------



 

 

within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code).

   

                        (j)       The definition "Georgia-Pacific Credit
Agreement" in Section 1.01 of the Primary Purchase Agreement shall be amended to
read in its entirety as follows:

   

            "Georgia-Pacific Credit Agreement" means the credit agreement dated
as of July 2, 2004, among Georgia-Pacific, Bank of America, N.A., as issuing
bank and administrative agent for itself and the lenders, and the other
financial institutions party thereto, as in effect from time to time.

   

                        (k)       Subparagraph (a) in the definition
"Indebtedness for Borrowed Money" in Section 1.01 of the primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

           (a)       all indebtedness for such Person for borrowed money;

   

                        (l)       The definition "Interim Activity Report" in
Section 1.01 of the Primary Purchase Agreement shall be amended to read in its
entirety as follows:

   

            "Interim Activity Report" means a report in form of Exhibit H hereto
(appropriately completed), furnished by the Collection Agent to each Purchaser
and the Administrative Agent pursuant to Section 5.01(j)(ix) hereof.

   

                        (m)       Subparagraph (iii) in the definition "Investor
Rate" in Section 1.01 of the primary Purchase Agreement shall be amended to read
in its entirety as follows:

   

            (iii)       the weighted average, determined on such day, of the
Adjusted LIBOR Rate on such day, plus the per annum rate set forth below
opposite the Pricing Leverage Ratio determined as of the last day of the
immediately preceding fiscal quarter of Georgia-Pacific, to the extent that such
Purchaser has any borrowings outstanding under a Liquidity Facility on such day
or such Purchaser is the provider of such Liquidity Facility, on the basis of a
360 day year:

       

Pricing Leverage Ratio

Applicable Margin

   

Pricing Level

Greater than

Less than or equal to

     

Level 1

--

2.25:1.00

1.00%

   

Level 2

2.25:1.00

3.25:1.00

1.25%

   

Level 3

3.25:1.00

4.00:1.00

1.50%

   

Level 4

4.00:1.00

--

2.00%

   

10



--------------------------------------------------------------------------------



 

                        (n)       The definition "Lock-Box Agreement" in Section
1.01 of the Primary Purchase Agreement is hereby deleted in its entirely and
replaced with the following:

   

            "Lock-Box Agreement" means an agreement, in substantially the form
of Exhibit B (or in such other form as shall be acceptable to the Purchasers,
the Secondary Purchasers and the Administrative Agent in their sole discretion),
among an Originator, the Administrative Agent and a Lock-Box Bank or a
Depositary Bank.

   

                        (o)       The definition "Lock-Box Notice" in Section
1.01 of the Primary Purchase Agreement is hereby deleted in its entirely and
replaced with the following:

   

            "Lock-Box Notice" means a notice, in substantially the form of
Attachment A to Exhibit B, from the Seller or an Originator to any Lock-Box Bank
or any Depositary Bank.

   

                        (p)       The definition "Loss Reserve" in Section 1.01
of the Primary Purchase Agreement is hereby deleted in its entirely and replaced
with the following:

   

            "Loss Reserve" means, as of any date of determination, the product
of (i) a fraction expressed as a percentage, the numerator of which will equal
the greatest of (A) (I) if no Upgrade Event has occurred and is continuing, 400%
of the Concentration Limit for any Obligor (other than any Special Concentration
Limit) on such date or (II) if an Upgrade Event has occurred and is continuing,
300% of the Concentration Limit for any Obligor (other than any Special
Concentration Limit) on such date, and (B) the product of (I) 200% of the
highest Sales Based Default Ratio for any of the twelve calendar months
immediately preceding such date, (II) the Loss Horizon Ratio as of such date and
(III) the Payment Terms Factor as of such date, and the denominator of which
will equal 1 minus the numerator and (ii) the Total Aggregate Capital on such
date.

   

                        (q)       The definition "Permitted Lien" in Section
1.01 of the Primary Purchase Agreement shall be amended to read in its entirety
as follows:

   

            "Permitted Lien" means the Liens permitted or required by
Section 7.01 of the Georgia-Pacific Credit Agreement.

   

                        (r)       The definition "Pro Rata Share" in Section
1.01 of the Primary Purchase Agreement shall be amended to read in its entirety
as follows:

   

            "Pro Rata Share" means, for each Purchaser, the percentage set forth
below opposite such Purchaser's name, or such other percentage for such
Purchaser as shall result from any reallocation in accordance with Section
2.01(d):

   

11



--------------------------------------------------------------------------------



 

 

Blue Ridge

15.625%

   

Starbird

15.625%

   

CRC

31.250%

   

Gotham

21.875%

   

Three Pillars

15.625%

   

                        (s)       The definition of "Purchase Limit" in Section
1.01 of the Primary Purchase Agreement shall be amended by deleting the amount
"$700,000,000" from the first sentence thereof and inserting in replacement
thereof the amount "$800,000,000".

 

                        (t)       The definition "Reference Banks" in Section
1.01 of the Primary Purchase Agreement shall be amended by inserting the words
"BNP Paribas, acting through its New York Branch, and SunTrust Bank" after the
word "Association,".

 

                        (u)       The definition "Related Secondary Purchaser"
in Section 1.01 of the Primary Purchase Agreement shall be amended to read in
its entirety as follows:

   

            "Related Secondary Purchaser" means, with respect to each Purchaser
set forth below, the Person set forth opposite its name, or, in the case of any
Additional Secondary Purchaser under the Secondary Purchase Agreement, the
Person specified as such Additional Secondary Purchaser's Related Purchaser.

     

Blue Ridge

Wachovia Bank, National Association

   

CRC

Citibank, N.A.

   

Gotham

The Bank of Tokyo-Mitsubishi, Ltd.,
    New York Branch

   

Starbird

BNP Paribas, acting through its New
    York Branch

   

Three Pillars

SunTrust Bank

   

                        (v)       The definition "Required Purchasers" in
Section 1.01 of the Primary Purchase Agreement shall be amended to read in its
entirety as follows:

   

            "Required Purchasers" means, at a particular time, the Purchasers,
the aggregate Purchase Limit of which is more than 50% of the overall Purchase
Limit; provided, that the Purchase Limit for any Purchaser that has breached a
material provision of this Agreement shall be zero for so long as such breach
has not been cured.

   

                        (w)       The definition "Secondary Purchasers" in
Section 1.01 of the Primary Purchase Agreement shall be amended by inserting the
words "BNP Paribas, acting through its New York Branch, SunTrust Bank," after
the word "Association,".

 

12



--------------------------------------------------------------------------------



 

                        (x)       The first sentence of Section 2.01(c) of the
Primary Purchase Agreement shall be amended by deleting the word "five"
contained therein and substituting in replacement thereof the word "two".

 

                        (y)       Section 2.01(j) of the Primary Purchase
Agreement shall be amended to read its entirety as follows:

   

            (j)       The Facility Termination date shall be December 9, 2007.

   

                        (z)       The first sentence of Section 2.02(a) of the
Primary Purchase Agreement shall be amended by deleting the word "three"
contained therein and substituting in replacement thereof the word "two".

 

                        (aa)       Section 2.04(b) of the Primary Purchase
Agreement shall be amended to read in their entirety as follows:

   

                        (b)  The Collection Agent shall, on each day on which
Collections of Pool Receivables are received by it with respect to any
Receivable Interest owned by a Purchaser:

   

                        (bb)       Section 2.04(b)(i) of the Primary Purchase
Agreement shall be amended to read in their entirety as follows:

   

            (i)       set aside and hold in trust for such Purchaser, out of the
percentage of such Collections represented by such Receivable Interest, an
amount equal to such Purchaser's Yield and Pro Rata Share of the Collection
Agent Fee and fees payable pursuant to the Fee Letter, if any, accrued through
such day for such Receivable Interest and not previously set aside; provided,
that notwithstanding the preceding clause, unless the Administrative Agent shall
have given notice at the direction of the Required Purchasers to the contrary,
such amounts may be commingled with the Collection Agent's other funds prior to
their payment to the Purchasers;

   

                        (cc)       Section 2.04(b)(v) of the Primary Purchase
Agreement shall be amended to read in their entirety as follows:

   

                      (v)         if such day is a Mandatory Reduction Day, to
the extent not set aside and held in the Agent's Account pursuant to Section
2.04(e), set aside and hold in trust for the Purchaser the entire remainder of
such percentage of Collections, or if the remainder of such Collections exceeds
the remaining amount of the Mandatory Reduction Amount for such day, the portion
of the remainder of such Collections equal to such remaining amount of the
Mandatory Reduction Amount; provided, that, notwithstanding

   

13



--------------------------------------------------------------------------------



 

 

the preceding clause, unless the Administrative Agent shall have given notice at
the direction of the Required Purchasers to the contrary, such amounts may be
commingled with the Collection Agent's other funds prior to their payment to the
Purchasers; provided, further, that if a Downgrade Event has occurred and is
continuing, such notice may be given by the Administrative Agent in its sole
discretion or at the direction of any Purchaser; and

   

                        (dd)       Section 2.04 of the Primary Purchase
Agreement shall be amended by adding a new paragraph (e) as follows:

   

            (e)       If the Collection Agent shall be required to segregate and
deposit Collections to the Agent's Account in accordance with Section 6.02(b):

       

            (i)         so long as no Event of Termination, Liquidation Day or
Mandatory Reduction Day has occurred and is continuing, the Collection Agent
shall be permitted to withdraw amounts from the Agent's Account and, on each
day, apply all Collections so withdrawn from the Agent's Account in accordance
with Section 2.04(b);

             

            (ii)         if an Event of Termination or a Liquidation Day has
occurred and is continuing, the Collection Agent shall not be permitted to
withdraw any amounts from the Agent's Account unless and until such Event of
Termination or Liquidation Day is no longer continuing, and amounts on deposit
in the Agent's Account shall be allocated and paid to each Purchaser (based on
its Pro Rata Share), and applied by such Purchaser, on each day in accordance
with Section 2.04(c); and

             

            (iii)       if a Mandatory Reduction Day has occurred and is
continuing (and no Event of Termination or Liquidation Day has occurred and is
continuing), all Collections on deposit in the Agent's Account in excess of the
Mandatory Reduction Amount of all of the Purchasers shall be applied as provided
in Section 2.04(b) and, on Friday of each week, if such day is a Mandatory
Reduction Day, the Collection Agent shall (and if the Collection Agent does not
do so, the Administrative Agent shall, at the direction of any Purchaser)
immediately cause to be to remitted to each Purchaser such Purchaser's Mandatory
Reduction Amount from Collections on deposit in the Agent's Account.

   

14



--------------------------------------------------------------------------------



 

 

            Amounts on deposit in the Agent's Account shall remain uninvested at
all times.

   

                        (ee)       Section 3.01 of the Primary Purchase
Agreement shall be amended by deleting paragraphs (g) and (h) thereof in their
entirety.

 

                        (ff)       Section 4.01(a) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (a)       It is duly incorporated, validly existing and in good
standing under the laws of its state of incorporation, and is duly qualified to
do business, and is in good standing, in every jurisdiction where the nature of
its business or the ownership of its properties requires it to be so qualified
except where the failure to be so qualified would reasonably be expected to (i)
have a Material Adverse Effect or (ii) materially adversely affect its ability
to perform its obligations hereunder or under any Transfer Agreement or the
Secondary Purchase Agreement. As of the date hereof, Georgia-Pacific owns
directly or indirectly 100% of the issued and outstanding common stock of the
Seller.

   

                        (gg)       Section 4.01(e) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (e)       The consolidated financial statements of the Collection
Agent and its subsidiaries as of January 3, 2004, copies of which have been
furnished to the Purchasers, fairly present the financial condition of the
Collection Agent and its subsidiaries as of such date and the consolidated
results of their operations for the period ended on such date, and have been
prepared in accordance with GAAP consistently applied in all material respects
by the Collection Agent and its subsidiaries throughout the period involved,
except as set forth in the notes thereto and since such date there occurred no
event or condition which would reasonably be expected to have a Material Adverse
Effect.

   

                        (hh)       Section 4.01(f) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (f)       There is no pending or threatened action or proceeding
affecting the Seller or the Collection Agent or any of their respective
subsidiaries or properties before any court, governmental agency or arbitrator
which would reasonably be expected to have (i) a Material Adverse Effect or (ii)
a material adverse effect upon (1) any Purchaser's interest in the Pool
Receivables generally or in any significant portion of the Pool Receivables, the
Related Security or the Collections with respect

   

15



--------------------------------------------------------------------------------



 

 

thereto, (2) the collectibility of the Pool Receivables generally or of any
significant portion of the Pool Receivables, or (3) the ability of the Seller or
the Collection Agent to perform its respective obligations under this Agreement
or any other Sale Document to which it is a party. Neither the Seller nor the
Collection Agent is in default with respect to any order of any court,
arbitrator or governmental body. No Event of Termination, or event which, with
the passage of time or the giving of notice, or both, would be an Event of
Termination, is continuing.

   

                        (ii)       Section 4.01(j) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

                        Each Daily Activity Report, Interim Activity Report and
Investor Report (if prepared by the Seller, an Originator or one of their
Affiliates, or to the extent that information contained therein is supplied by
the Seller, an Originator or an Affiliate), information, exhibit, financial
statement, document, book, record or report (other than projections prepared in
good faith) furnished or to be furnished at any time by a Responsible Officer of
the Seller or an Originator to the Administrative Agent or the Purchasers in
connection with this Agreement was, is, or will be accurate in all material
respects as of its date or (except as otherwise disclosed to the Administrative
Agent or the Purchasers, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.

   

                        (jj)       Section 4.01(o) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (o)       No event has occurred which would reasonably be expected
to (i) have a Material Adverse Effect since the date of the most recent annual
report provided to the Purchasers by the Seller pursuant to Section 5.01(j)(ii)
or (ii) materially adversely affect the ability of the Seller or the Collection
Agent to perform its obligations under this Agreement or any other Sale Document
to which it is a party.

   

                        (kk)       Section 5.01(a) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (a)       Compliance with Laws, Etc. Each of the Seller and the
Collection Agent shall comply in all material respects with its

   

16



--------------------------------------------------------------------------------



 

 

certificate of incorporation and by-laws and all applicable laws, rules,
regulations and orders with respect to it, its properties, and all Receivables
in which the Purchasers have a Receivable Interest, and shall preserve and
maintain its corporate existence, rights, franchises, qualifications, and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
it does business, except where the failure to so comply, preserve, maintain or
qualify would not reasonably be expected to (i) have a Material Adverse Effect
or (ii) materially adversely affect its ability to perform its obligations under
this Agreement or any other Sale Document to which it is a party.

   

                        (ll)       Section 5.01(c) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

 



            (c)       Performance and Compliance with Contracts and Credit and
Collection Policy. The Seller and the Collection Agent shall, at their own
respective expense, timely and fully perform and comply with all material
provisions, covenants and other promises required to be observed by them under
the Contracts related to the Pool Receivables, and timely and fully comply in
all material respects with the Credit and Collection Policy in regard to each
Pool Receivable and the related Contract; provided, however, any failure to so
perform or comply shall not constitute a breach hereof except to the extent such
failure or non-compliance would reasonably be expected to have a material
adverse effect upon (i) any Purchaser's interest in the Pool Receivables
generally or in any significant portion of the Pool Receivables, the Related
Security or the Collections with respect thereto, (ii) the collectibility of the
Pool Receivables generally or of any significant portion of the Pool
Receivables, (iii) the ability of the Seller, any Originator or the Collection
Agent to perform its duty to collect Pool Receivables generally or otherwise
perform its respective obligations hereunder or under any Transfer Agreements or
under any Consent and Acknowledgment or (iv) the perfection of or exercise by
the Administrative Agent or any Purchaser of its rights and remedies under this
Agreement or any other Sale Document.

   

                        (mm)       Section 5.01(h) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (h)       Change in Payment Instructions to Obligors. The Seller and
the Collection Agent shall not, and shall not permit any Originator to, add or
terminate any bank as a Lock-Box Bank or a Depositary Bank from those listed in
Schedule I hereto or Schedule II hereto, respectively, except as such schedules
may be

   

17



--------------------------------------------------------------------------------



 

 

amended in accordance herewith, or make any change in its instructions to
Obligors regarding payments to be made to the Seller, the Collection Agent or an
Originator or payments to be made to any Lock-Box Bank or Depositary Bank,
unless the Administrative Agent and the Purchasers shall have received, at least
10 days before the proposed effective date therefor, written notice of such
addition, termination or change, together with an amended Schedule I or Schedule
II, as the case may be, which amended schedules shall give effect to such
addition, termination or change, and, with respect to the addition of a Lock-Box
Bank or a Depositary Bank, an executed Lock-Box Agreement from such new Lock-Box
Bank or such new Depositary Bank, as the case may be; provided, however, that
the Seller, the Collection Agent or an Originator shall be permitted to make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Lock-Box Account or
Depositary Account.

   

                        (nn)       Section 5.01(i) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (i)       Deposits to Lock-Box Accounts and Depositary Accounts. The
Seller shall, and shall cause each Originator to, direct each Obligor to remit
all Collections of Pool Receivables of such Obligor to a Lock-Box Account or
Depositary Account, in each case, with respect to which a Lock-Box Agreement is
in full force and effect. The Seller shall, and shall cause each Originator to,
deposit, or cause to be deposited, all Collections of Pool Receivables received
by the Seller or an Originator into Lock-Box Accounts or Depositary Accounts, in
each case, with respect to which a Lock-Box Agreement is in full force and
effect, within two (2) Business Days of the receipt thereof.

   

                        (oo)       Section 5.01(j)(iii) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (iii)       as soon as possible and in any event within five days
after (1) the occurrence of each Event of Termination or Potential Termination
Event of which the Seller has knowledge, (2) any material change in the Credit
and Collection Policy or (3) any action, proceeding or judgment affecting the
Seller or any Originator which would reasonably be expected to have (x) a
Material Adverse Effect or (y) a material adverse effect upon (i) the Seller's
interest in Receivables purchased from any Originator under a Transfer Agreement
or any Purchaser's interest in the Pool Receivables generally or in any
significant portion of the Pool Receivables, the Related Security or the
Collections with respect

   

18



--------------------------------------------------------------------------------



 

 

thereto, (ii) the collectibility of the Pool Receivables generally or of any
significant portion of the Pool Receivables, or (iii) the ability of the Seller
or any Originator to perform its respective obligations under the Sale
Documents, a statement of a Responsible Officer of the Seller or his designee
setting forth details thereof and the action that the Originator has taken and
proposes to take with respect thereto, it being understood that the Originator
shall implement such reasonable procedures as shall be designed to ensure that
the Treasurer shall promptly become aware of any Event of Termination or
Potential Termination Event;

     

                        (pp)       Sections 5.01(j)(ix) and (x) of the Primary
Purchase Agreement shall be amended to read in their entirety as follows:

   

            (ix)       an Interim Activity Report shall be provided at weekly
intervals; provided, that if an Upgrade Event shall occur, an Investor Report
shall be provided at monthly intervals on or prior to each Investor Report Date
for so long as such condition for monthly reporting continues to be satisfied;
provided, further, that if Georgia-Pacific's Debt Rating shall be withdrawn or
shall fall below BB by S&P and Ba2 by Moody's or below either BB- by S&P or Ba3
by Moody's, a Daily Activity Report shall be provided at daily intervals for so
long as such condition for daily reporting continues to be satisfied. Each
report will cover the period since the most recent report and each subsequent
report will cover the period since the prior report;

         

            (x)        on or prior to the date which is 45 days after the end of
each fiscal quarter of Georgia-Pacific (or, if earlier with respect to any such
fiscal quarter, upon the public release of Georgia-Pacific's financial
statements for such fiscal quarter), a certificate signed by a Responsible
Officer of the Seller stating that no Event of Termination under Section 7.01(r)
has occurred and is continuing and providing the related calculations necessary
to measure compliance with Section 7.01(r) with respect to such fiscal quarter;
provided, that such certificate shall not be required if a statement required by
clause (iii) above has been furnished with respect to such fiscal quarter and
such statement indicates that an Event of Termination under Section 7.01(r) has
occurred;

   

                        (qq)       Sections 5.01(j) of the Primary Purchase
Agreement shall be amended by deleting the word "and" at the end of paragraph
(xi) thereof, renumbering paragraph (xii) thereof to be paragraph (xiii) and
adding a new paragraph (xii) thereto as follows:

   

            (xii)       on or prior to the date which is 45 days after the end
of each fiscal quarter of Georgia-Pacific (or, if earlier with respect to any
such fiscal quarter, upon the public release of

   

19



--------------------------------------------------------------------------------



 

 

 

Georgia-Pacific's financial statements for such fiscal quarter), a certificate
signed by a Responsible Officer of the Seller showing the calculation of the
Pricing Leverage Ratio for the most recently completed fiscal quarter of
Georgia-Pacific; and

   

                        (rr)       Section 5.01(w) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (w)       Agreed Procedures. On or before the day which is 30 days
prior to any date after December 18, 2002 on which an extension of the Facility
Termination Date shall become effective (any such date, an "Extension Effective
Date"), a firm of nationally recognized independent certified public accountants
(who may render other services to the Collection Agent or the Seller) or other
representatives of the Agent (the "field examiners") shall furnish a report
(which report shall cover, initially, the period from November 1, 2002 to a date
specified by the Seller which is no more than 60 days prior to the related
Extension Effective Date (any such date so specified, a "Cut-Off Date"), and
thereafter the period from the prior Cut-Off Date to the immediately succeeding
Cut-Off Date) to each Purchaser to the effect that they have applied such
procedures as the Purchasers may reasonably request and examined certain
documents and records relating to the servicing of the Pool Receivables under
this Agreement and that, based upon such procedures, nothing has come to the
attention of such accountants or field examiners, as the case may be, that
caused them to believe that the servicing (including, without limitation, the
allocation of the Collections) has not been conducted in compliance with the
terms of this Agreement, except for such exceptions as they believe to be
immaterial and such other exceptions as shall be set forth in such statement,
and in addition, each report shall set forth the procedures performed. Any
reasonable costs incurred by such accountants or field examiners, as the case
may be, in connection with the preparation and furnishing of such report shall
be paid by the Seller promptly upon receipt by the Seller of an invoice
therefor.

   

                        (ss)       Section 5.01(y) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (s)       Coverage Ratio. The Seller shall not permit at any time
the Receivables Interests of any Purchaser to exceed such Purchaser's Pro Rata
Share or the Aggregate Receivable Interest to exceed 100%.

   

                        (tt)       The third sentence of Section 6.01 of the
Primary Purchase Agreement shall be amended to read in its entirety as follows:

 

20



--------------------------------------------------------------------------------



 

 

So long as no Downgrade Event has occurred and is continuing, the Purchasers may
designate as Collection Agent any Person (including a Purchaser or a Secondary
Purchaser) to succeed Georgia-Pacific or any successor Collection Agent, if such
Person shall consent and agree to the terms hereof; provided, that if a
Downgrade Event has occurred and is continuing, Georgia-Pacific may be removed
as Collection Agent by the Administrative Agent at the request of the Required
Purchasers.

   

                        (uu)       Section 6.02(b) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (b)       The Collection Agent shall administer the Collections in
accordance with the procedures described herein and in Section 2.04. The
Collection Agent shall set aside and hold in trust for the account of the Seller
and each Purchaser, their respective shares of the Collections of Pool
Receivables in accordance with Section 2.04 but shall not be required, except
either upon the request of the Administrative Agent acting at the direction of
the Required Purchasers or upon the occurrence and during the continuance of an
Event of Termination or a Potential Termination Event or on each day on which
the Seller is required to deliver a Daily Activity Report pursuant to Section
5.01(j)(ix), to segregate the funds constituting each Purchaser's share of such
Collections from the general funds of the Collection Agent or the Seller prior
to the remittance thereof in accordance with Section 2.04. If the Collection
Agent shall be required to segregate Collections pursuant to the proceeding
sentence, the Collection Agent shall segregate and deposit to the Agent's
Account such allocable share of Collections of Pool Receivables set aside for
the Purchasers on the first Business Day following receipt by the Collection
Agent of such Collections. Any Collections deposited to the Agent's Account
shall be applied in accordance with Section 2.04(e).

   

                        (vv)       The second and third sentences of Section
6.02(g) of the Primary Purchase Agreement shall be amended to read in its
entirety as follows:

   

So long as no Event of Termination then exists, the Collection Agent will use
its best efforts to provide the Purchasers and the Administrative Agent with the
information in clauses (i) and (ii) above on a more frequent basis if requested
by any of the Purchasers. Following an Event of Termination and during the
continuation thereof, the Collection Agent will provide the Purchasers and the
Administrative Agent with the information in clauses (i) and (ii) above on a
more frequent basis if required by the Required Purchasers.

   

21



--------------------------------------------------------------------------------



 

                        (ww)       Section 6.03(a) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

Upon five days notice to the Seller, unless the Required Purchasers determine in
their sole discretion that it would be impracticable or inadvisable to give such
notice, the Administrative Agent at the direction of the Required Purchasers is
authorized at any time to date and to deliver to the Lock-Box Banks and to the
Depositary Bank, the Lock-Box Notices; provided, that if a Downgrade Event or an
Event of Termination has occurred and is continuing, such action by the
Administrative Agent may be taken at any time in the sole discretion of the
Administrative Agent or at the direction of any Purchaser. The Seller hereby
transfers to the Administrative Agent, effective when the Administrative Agent
delivers such Lock-Box Notices, the exclusive ownership and control of such
Lock-Box Accounts or such Depositary Accounts. The Seller shall, and shall cause
each Originator to, take any actions reasonably requested by the Administrative
Agent to effect such transfer. The Administrative Agent at the direction of the
Required Purchasers may notify the Obligors of Pool Receivables, at any time and
at the Seller's expense, of the ownership of Receivable Interests under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. In furtherance of the foregoing, the Administrative Agent shall,
upon the direction of the Required Purchasers, be entitled to take all such
actions as it deems necessary or advisable to exercise dominion and control over
the collection and servicing of the Pool Receivables including such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Pool Receivables to come into the possession of the
Administrative Agent rather than the Seller. Unless the Required Purchasers
determine in their sole discretion that it would be impractical or inadvisable
to do so, the Purchasers must give the Seller five days prior notice of any such
action.

   

                        (xx)       Section 7.01(f) of the Primary Purchase
Agreement shall be amended by deleting the amount "$75,000,000" and substituting
in replacement thereof the amount "$100,000,000".

 

                        (yy)       Section 7.01(i) of the Primary Purchase
Agreement shall be amended by deleting the number "45" and substituting in
replacement thereof the number "60".

 

                        (zz)       Section 7.01(k) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

 

22



--------------------------------------------------------------------------------



 

 

            (k)       (i) One of more final judgments shall be entered against
the Seller or (ii) there is entered against any Originator (A) a final judgment
or order for the payment of money in an aggregate amount exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or a material adverse effect upon any
Purchaser's interest in the Pool Receivables generally or in any significant
portion of the Pool Receivables, the Related Security or the Collections with
respect thereto, the collectibility of the Pool Receivables generally or of any
significant portion of the Pool Receivables, the ability of the Seller, any
Originator or the Collection Agent to perform its duty to collect Pool
Receivables generally or otherwise perform its respective obligations hereunder
or under any Transfer Agreements or under any Consent and Acknowledgment or the
perfection of or exercise by the Administrative Agent or any Purchaser of its
rights and remedies under this Agreement or any other Sale Document, and, in
either case, (I) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (II) there is a period of 30 consecutive days during which
such judgment or order remains unsatisfied or during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect; or

     

                        (aaa)       Section 7.01(l) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (l)       (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of Georgia-Pacific or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC, or (ii)
Georgia-Pacific or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan; provided, however, that with respect to Georgia-Pacific or any ERISA
Affiliate such liability or installment payment, as the case may be, shall be
greater than $100,000,000; or

   

                        (bbb)       Section 7.01(m) of the Primary Purchase
Agreement shall be amended to read in its entirety as follows:

 

23



--------------------------------------------------------------------------------



 

 

            (m)       (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Seller under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Seller fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; provided, however, that it shall not be an Event of
Termination under this paragraph (m) if such liability or installment payment
arises because the Seller is an ERISA Affiliate (in which case, paragraph (l) of
this Section 7.01 shall control); or

   

                        (ccc)       Section 7.01(n) of the Primary Purchase
Agreement shall be amended by deleting the percentage "20%" and substituting in
replacement thereof the percentage "33⅓%".

 

                        (ddd)       Section 7.01 of the Primary Purchase
Agreement shall be amended by adding the word "or" at the end of paragraph (q)
thereof, deleting paragraphs (r), (s), (t) and (u) thereof and substituting in
replacement thereof a new paragraph (r) as follows:

   

            (r)       The occurrence of an event of default under the
Georgia-Pacific Credit Agreement arising as a result of the breach of any
financial covenant contained therein;

   

                        (eee)       Schedules I and II of the Primary Purchase
Agreement shall be amended as set forth in Exhibits A and B, respectively,
attached hereto.

 

                        (fff)       The Primary Purchase Agreement shall be
amended by adding a new Schedule VII and new Exhibits G and H as attached hereto
as Exhibits C, D and E, respectively.

 

SECTION 7.        AMENDMENTS TO SECONDARY PURCHASE AGREEMENT

 

                        (a)       The introductory paragraph of the Secondary
Purchase Agreement shall be amended to read in its entirety as follows:

       

            SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of December 19, 2001 among G-P Receivables, Inc., a Delaware corporation (the
"Seller"), GEORGIA-PACIFIC CORPORATION, a Georgia corporation (the "Collection
Agent"), CITIBANK, N.A. ("Citibank"), THE BANK OF TOKYO-MITSUBISHI, LTD., NEW
YORK BRANCH ("BTM"), WACHOVIA BANK, NATIONAL ASSOCIATION ("Wachovia"), BNP
PARIBAS, acting through its New York Branch ("BNP Paribas"), SUNTRUST BANK
("SunTrust") (each of Citibank, BTM, Wachovia, BNP Paribas and SunTrust,
individually, a "Secondary Purchaser" and, collectively, the "Secondary
Purchasers") and CITICORP NORTH AMERICA, INC. ("Citicorp"), as agent (the

   

24



--------------------------------------------------------------------------------



 

 

"Administrative Agent") for the Secondary Purchasers. Unless defined elsewhere
herein, capitalized terms used in this Agreement shall have the meanings
assigned to such terms in Article I hereof.

   

                        (b)       The definition of "Commitment" in Section 1.01
of the Secondary Purchase Agreement shall be amended by deleting the amount
"$700,000,000" from the first sentence thereof and inserting in replacement
thereof the amount "$800,000,000".

 

                        (c)       Paragraph (a) of the definition "Investor
Rate" in Section 1.01 of the of the Secondary Purchase Agreement shall be
amended to read in its entirety as follows:

   

            (a)       a rate equal to the weighted average of the Adjusted LIBOR
Rate for the Fixed Period occurring within such Settlement Period or portion
thereof, plus the per annum rate set forth below opposite the Pricing Leverage
Ratio determined as of the last day of the immediately preceding fiscal quarter
of Georgia-Pacific, or such other rate as such Secondary Purchase and the Seller
shall agree in writing:

       

Pricing Leverage Ratio

Applicable Margin

   

Pricing Level

Greater than

Less than or equal to

     

Level 1

--

2.25:1.00

1.00%

   

Level 2

2.25:1.00

3.25:1.00

1.25%

   

Level 3

3.25:1.00

4.00:1.00

1.50%

   

Level 4

4.00:1.00

--

2.00%

   

                        (d)       The definition of "Reference Banks" in Section
1.01 of the Secondary Purchase Agreement shall be amended by inserting the words
"BNP Paribas, SunTrust" after "BTM".

 

                        (e)       The definition of "Related Purchaser" in
Section 1.01 of the Secondary Purchase Agreement shall be amended in its
entirety to read as follows:

   

            "Related Purchaser" means, with respect to each Purchaser set forth
below, the Person set forth opposite its name, or, in the case of any Additional
Purchaser under the Primary Purchase Agreement, the Person specified as such
Additional Purchaser's Related Purchaser.

     

BNP Paribas

Starbird

   

BTM

Gotham

   

Citibank

CRC

   

SunTrust

Three Pillars

   

Wachovia Bank

Blue Ridge

   

25



--------------------------------------------------------------------------------



 

                        (f)       The definition "Required Secondary Purchasers"
in Section 1.01 of the Secondary Purchase Agreement shall be amended to read in
its entirety as follows:

   

                        "Required Secondary Purchasers" means, at a particular
time, the Secondary Purchasers, the aggregate Commitment of which is more than
50% of the overall Commitment; provided, that the Commitment for any Purchaser
that has breached a material provision of this Agreement shall be zero for so
long as such breach has not been cured.

   

                        (g)       The first sentence of Section 2.01(c) of the
Secondary Purchase Agreement shall be amended by deleting the word "five"
contained therein and substituting in replacement thereof the word "two".

 

                        (h)       The second proviso in Section 2.01(j) of the
Secondary Purchase Agreement shall be amended to read in its entirety as
follows:

   

provided

, however, that the Expiration Date shall not be later than the "Facility
Termination Date" of the Primary Purchase Agreement    

                        (i)       The first sentence of Section 2.02(a) of the
Secondary Purchase Agreement shall be amended by deleting the word "three"
contained therein and substituting in replacement thereof the word "two".

 

                        (j)       The third sentence of Section 6.01 of the
Secondary Purchase Agreement shall be amended to read in its entirety as
follows:

   

So long as no Downgrade Event has occurred and is continuing, the Secondary
Purchasers may designate as Collection Agent any Person (including a Purchaser
or a Secondary Purchaser) to succeed Georgia-Pacific or any successor Collection
Agent, if such Person shall consent and agree to the terms hereof; provided,
that if a Downgrade Event has occurred and is continuing, Georgia-Pacific may be
removed as Collection Agent by the Administrative Agent at the request of the
Required Secondary Purchasers.

   

                        (k)       Section 6.02(b) of the Secondary Purchase
Agreement shall be amended to read in its entirety as follows:

   

            (b)       The Collection Agent shall administer the Collections in
accordance with the procedures described herein and in Section 2.04. The
Collection Agent shall set aside and hold in trust for the account of the Seller
and each Secondary Purchaser, their respective shares of the Collections of Pool
Receivables in accordance with Section 2.04 but shall not be required, except
either upon the request of the Administrative Agent acting at the direction of
the Required Secondary Purchasers or upon the

   

26



--------------------------------------------------------------------------------



 

 

occurrence and during the continuance of an Event of Termination or a Potential
Termination Event or on each day on which the Seller is required to deliver a
Daily Activity Report pursuant to Section 5.01(j)(ix), to segregate the funds
constituting each Secondary Purchaser's share of such Collections from the
general funds of the Collection Agent or the Seller prior to the remittance
thereof in accordance with Section 2.04. If the Collection Agent shall be
required to segregate Collections pursuant to the proceeding sentence, the
Collection Agent shall segregate and deposit to the Agent's Account such
allocable share of Collections of Pool Receivables set aside for the Secondary
Purchasers on the first Business Day following receipt by the Collection Agent
of such Collections. Any Collections deposited to the Agent's Account shall be
applied in accordance with Section 2.04(e).

   

                        (l)       The second and third sentences of Section
6.02(g) of the Secondary Purchase Agreement shall be amended to read in its
entirety as follows:

   

So long as no Event of Termination then exists, the Collection Agent will use
its best efforts to provide the Secondary Purchasers and the Administrative
Agent with the information in clauses (i) and (ii) above on a more frequent
basis if requested by any of the Secondary Purchasers. Following an Event of
Termination and during the continuation thereof, the Collection Agent will
provide the Secondary Purchasers and the Administrative Agent with the
information in clauses (i) and (ii) above on a more frequent basis if required
by the Required Secondary Purchasers.

   

                        (m)       Section 6.03(a) of the Secondary Purchase
Agreement shall be amended to read in its entirety as follows:

   

Upon five days notice to the Seller, unless the Required Secondary Purchasers
determine in their sole discretion that it would be impracticable or inadvisable
to give such notice, the Administrative Agent at the direction of the Required
Secondary Purchasers is authorized at any time to date and to deliver to the
Lock-Box Banks and to the Depositary Bank, the Lock-Box Notices; provided, that
if a Downgrade Event or an Event of Termination has occurred and is continuing,
such action by the Administrative Agent may be taken at any time in the sole
discretion of the Administrative Agent or at the direction of any Secondary
Purchaser. The Seller hereby transfers to the Administrative Agent, effective
when the Administrative Agent delivers such Lock-Box Notices, the exclusive
ownership and control of such Lock-Box Accounts or such Depositary Accounts. The
Seller shall, and shall cause each Originator to, take any actions reasonably
requested by the Administrative Agent to effect such

   

27



--------------------------------------------------------------------------------



 

 

transfer. The Administrative Agent at the direction of the Required Secondary
Purchasers may notify the Obligors of Pool Receivables, at any time and at the
Seller's expense, of the ownership of Receivable Interests under this Agreement
and may also direct that payments of all amounts due or that become due under
any or all Receivables be made directly to the Administrative Agent or its
designee. In furtherance of the foregoing, the Administrative Agent shall, upon
the direction of the Required Secondary Purchasers, be entitled to take all such
actions as it deems necessary or advisable to exercise dominion and control over
the collection and servicing of the Pool Receivables including such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Pool Receivables to come into the possession of the
Administrative Agent rather than the Seller. Unless the Required Secondary
Purchasers determine in their sole discretion that it would be impractical or
inadvisable to do so, the Secondary Purchasers must give the Seller five days
prior notice of any such action.

   

                        (n)       Section 7.01(a) of the Secondary Purchase
Agreement shall be amended by deleting "(u)" on the first line thereof and
substituting in replacement thereof "(r)".

   

SECTION 8.        CONDITIONS PRECEDENT.

                         The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

                        (a)       The receipt by the parties hereto of this
Amendment, executed by each of the parties hereto;

 

                        (b)       The receipt by the Purchasers, the Secondary
Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three Pillars and
SunTrust of an executed amendment to each of the Transfer Agreements, amending
provisions in the Transfer Agreements in a similar manner as the provisions of
the Agreements are amended by this Agreement;

 

                        (c)       The receipt by the Purchasers, the Secondary
Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three Pillars and
SunTrust of an executed fee letter (the "Fee Letter") among the Seller,
Georgia-Pacific, the Purchasers, the Secondary Purchasers, the Administrative
Agent, Starbird, BNP Paribas, Three Pillars and SunTrust with respect to the
payment of certain fees;

 

                        (d)       The receipt by the Purchasers, the Secondary
Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three Pillars and
SunTrust of favorable opinions of counsel for the Seller and for the Collection
Agent as to such matters as the Purchasers, the

 

28



--------------------------------------------------------------------------------



 

 

Secondary Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three
Pillars or SunTrust may reasonably request;

 

                        (e)       The receipt by the Purchasers, the Secondary
Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three Pillars and
SunTrust of a certificate, in form and substance satisfactory to the Purchasers,
the Secondary Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three
Pillars and SunTrust, from a Responsible Officer of the Seller certifying that
(i) the representations and warranties contained in Article IV of the Agreements
as amended hereby are true and correct on and as of the date hereof as though
made on and as of such date and (ii) no event (other than such events which have
been waived) has occurred and is continuing, or would result from the execution,
delivery or performance of this Amendment or from the consummation of the
transactions contemplated hereby, that constitutes an Event of Termination or a
Potential Termination Event;

 

                        (f)       The receipt by the Purchasers, the Secondary
Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three Pillars or
SunTrust of such other certificates from Responsible Officers of the Seller
and/or the Collection Agent with respect to such matters as the Purchasers, the
Secondary Purchasers, the Administrative Agent, Starbird, BNP Paribas, Three
Pillars or SunTrust may reasonably request, including, without limitation,
matters with respect to incumbency, due authorization and the organizational
documents of the Seller and the Collection Agent;

 

                        (g)       The receipt by the Administrative Agent of
amendments to any Lock-Box Agreement as the Administrative Agent may reasonably
request; and

 

                        (h)       The payment of all fees due and payable on or
prior to such date in accordance with the Fee Letter.

 

SECTION 9.        CONDITION SUBSEQUENT

 

                         Within 60 days of the Effective Date, the Seller shall
(i) cause to be established and maintained with the Administrative Agent the
Agent's Account and (ii) deliver, or cause to be delivered, to the Agent a
Lockbox Agreement with respect thereto.

 

SECTION 10.       EXPENSES

 

                         The Seller and the Collection Agent jointly and
severally agree to pay on demand all reasonable costs and expenses actually
incurred in connection with the preparation, execution, delivery and
administration of this Amendment, including, without limitation, the reasonable
fees and disbursements of one firm of outside counsel to represent the
Purchasers, the Secondary Purchasers Starbird, BNP Paribas, Three Pillars,
SunTrust and the Administrative Agent.

 

SECTION 11.       EXECUTION IN COUNTERPARTS

 

                         This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original, and all of which counterparts, when taken together, shall constitute
but one and the same agreement.

 

29



--------------------------------------------------------------------------------





 

SECTION 12.       GOVERNING LAW

 

                         THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13.       SEVERABILITY OF PROVISIONS

 

                         

Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  

SECTION 14.       CAPTIONS

 

                         

The captions in this Amendment are for convenience of reference only and shall
not define or limit any of the terms or provisions hereof.  

SECTION 15.       AGREEMENTS TO REMAIN IN FULL FORCE AND EFFECT

 

                         

This Amendment shall be deemed to be an amendment to the Agreements. All
references to the Agreements in any other agreement or document shall on and
after the effective date of this Amendment be deemed to refer to the Agreements
as amended hereby.  

SECTION 16.       NO PROCEEDINGS

 

                         

Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against, any Purchaser, Starbird or Three
Pillars any bankruptcy, reorganization, insolvency or similar proceeding until
the date which is one year and one day since the last day on which any
commercial paper notes issued by such Purchaser, Starbird or Three Pillars, as
the case may be, shall have matured.  

[Signature Pages Follow]

     

30



--------------------------------------------------------------------------------



                         IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be signed by their duly authorized officers as of the date first
above written.

     

G-P RECEIVABLES, INC.

         

By:

/s/ PHILLIP M. JOHNSON

 









   

Name: Phillip M. Johnson

   

Title: Vice President and Treasurer

         

GEORGIA-PACIFIC CORPORATION

         

By:

/s/ PHILLIP M. JOHNSON

 









   

Name: Phillip M. Johnson

   

Title: Vice President and Treasurer

     

S-1





--------------------------------------------------------------------------------



 

 

BLUE RIDGE ASSET FUNDING CORPORATION

     

By:

WACHOVIA CAPITAL MARKETS, LLC, as

   

Attorney-In-Fact

         

By:

/s/ DOUGLAS R. WILSON, SR.

 









   

Name: Douglas R. Wilson, Sr.

   

Title: Vice President

         

WACHOVIA BANK, NATIONAL ASSOCIATION

         

By:

/s/ EERO MAKI

 









   

Name: Eero Maki

   

Title: VP

     

S-2



--------------------------------------------------------------------------------



 

 

CRC FUNDING LLC

     

By:

CITICORP NORTH AMERICA, INC., as

   

Attorney-In-Fact

         

By:

/s/ PATRICIA SCHAUPP

 









   

Name: Patricia Schaupp

   

Title: Vice President

         

CAFCO, LLC.

     

By:

CITICORP NORTH AMERICA, INC., as

   

Attorney-In-Fact

         

By:

/s/ PATRICIA SCHAUPP

 









   

Name: Patricia Schaupp

   

Title: Vice President

         

CITIBANK, N.A.

         

By:

/s/ PATRICIA SCHAUPP

 









   

Name: Patricia Schaupp

   

Title: Vice President

     

CITICORP NORTH AMERICA, INC., as

 

Administrative Agent

         

By:

/s/ PATRICIA SCHAUPP

 









   

Name: Patricia Schaupp

   

Title: Vice President

     

S-3



--------------------------------------------------------------------------------



 

 

GOTHAM FUNDING CORPORATION

         

By:

/s/ R. DOUGLAS DONALDSON

 









   

Name: R. Douglas Donaldson

   

Title: Treasurer

         

THE BANK OF TOKYO-MITSUBISHI, LTD.,

   

NEW YORK BRANCH

         

By:

/s/ KAREN OSSOLINSKI

 









   

Name: Karen Ossolinski

   

Title: Authorized Signatory

     

S-4



--------------------------------------------------------------------------------



 

 

STARBIRD FUNDING CORPORATION

         

By:

/s/ R. DOUGLAS DONALDSON

 









   

Name: R. Douglas Donaldson

   

Title: Treasurer

         

BNP PARIBAS, NEW YORK BRANCH

         

By:

/s/ SEAN REDDINGTON

 









   

Name: Sean Reddington

   

Title: Managing Director

                 

By:

/s/ MICHAEL GONIK

 









   

Name: Michael Gonik

   

Title: Director

     

S-5



--------------------------------------------------------------------------------



 

 

THREE PILLARS FUNDING LLC

         

By:

/s/ EVELYN ECHEVARRIA

 









   

Name: Evelyn Echevarria

   

Title: Vice President

         

SUNTRUST BANK

         

By:

/s/ STEPHEN A. MCKENNA

 









   

Name: Stephen A. McKenna

   

Title: Managing Director

   

          Senior Risk Officer

               

S-6